Exhibit 10.22

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

ROUNDY’S, INC. 2012 INCENTIVE COMPENSATION PLAN

* * * * *

Participant: Patrick J. Condon

Grant Date: May 17, 2012

Number of Shares of

Restricted Stock Granted: 6574

* * * * *

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Roundy’s, Inc., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Roundy’s, Inc. 2012 Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant and for the Participant to become subject to the Director
Confidentiality and Non-Competition Agreement (the “Covenants Agreement”)
attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2. Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the



--------------------------------------------------------------------------------

Company for any reason, and no adjustments shall be made for dividends in cash
or other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.
Subject to Section 5 hereof, the Participant shall not have the rights of a
stockholder in respect of the shares underlying this Award until such shares are
delivered to the Participant in accordance with Section 4 hereof.

3. Vesting of Stock.

(a) Vesting. The Restricted Stock subject to this grant shall become
unrestricted and vested as of the first anniversary of the Grant Date, provided
that the Participant has not incurred a Termination prior to each such vesting
date.

(b) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Restricted Stock at any time and for any reason.

(c) Change in Control. The Restricted Stock shall become fully vested upon the
occurrence of a Change in Control so long as the Participant has not incurred a
Termination prior to such Change in Control.

(d) Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested shares of Restricted Stock shall be immediately
forfeited upon the Participant’s Termination for any reason. In the event that
the Participant does not execute the Covenants Agreement or materially violates
any material provision contained therein, the Restricted Stock shall be
immediately forfeited and the Participant shall have no further rights under
this Agreement.

4. Period of Restriction; Delivery of Unrestricted Shares. During the Restricted
Period, the Restricted Stock shall bear a legend as described in Section 8.2(c)
of the Plan. When shares of Restricted Stock awarded by this Agreement become
vested, the Participant shall be entitled to receive unrestricted shares and if
the Participant’s stock certificates contain legends restricting the transfer of
such shares, the Participant shall be entitled to receive new stock certificates
free of such legends (except any legends requiring compliance with securities
laws).

5. Dividends and Other Distributions; Voting. Participants holding Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid at the time the Restricted Stock becomes
vested pursuant to Section 3 hereof. If any dividends or distributions are paid
in shares, the shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid. The Participant may exercise full
voting rights with respect to the Restricted Stock granted hereunder.

6. Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the

 

2



--------------------------------------------------------------------------------

Participant (or any beneficiary of the Participant), other than by testamentary
disposition by the Participant or the laws of descent and distribution. Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Stock, or the levy of
any execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement.

9. Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the Fair Market Value of such shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 8 hereof. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.

10. Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the legend set forth in Section 8.2(c) of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.

11. Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

 

3



--------------------------------------------------------------------------------

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of vested Restricted Stock hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.

12. Entire Agreement; Amendment. This Agreement, together with the Plan and the
Covenants Agreement, contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.

13. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

14. Acceptance. As required by Section 8.2 of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of 60 days from the date that the Participant receives this
Agreement (or such other period as the Committee shall provide). Furthermore,
the Participant shall forfeit the Restricted Stock if the Participant does not
execute the Covenants Agreement within 60 days from the date that the
Participant receives this Agreement.

15. No Right to Service. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s service at any time, for any reason and with or
without Cause.

 

4



--------------------------------------------------------------------------------

16. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

17. Compliance with Laws. The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the shares pursuant to this Agreement if any such issuance would violate any
such requirements.

18. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

19. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

22. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

23. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

24. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the

 

5



--------------------------------------------------------------------------------

sole discretion of the Company; (c) no past grants or awards (including, without
limitation, the Restricted Stock awarded hereunder) give the Participant any
right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

* * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ROUNDY’S, INC. By:  

/s/ EDWARD G. KITZ

Name: Edward G. Kitz Title: GVP—Legal, Risk & Treasury

 

PARTICIPANT

/s/ PATRICK J. CONDON

Name: Patrick J. Condon Social Security
Number:                                        



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DIRECTOR CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

ROUNDY’S, INC.

DIRECTOR CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

This Director Confidentiality and Non-Competition Agreement (this “Agreement”)
is entered into as of the              day of                     , 201    , by
the undersigned for the benefit of Roundy’s, Inc. (“Roundy’s”) and its current
and future Subsidiaries and Affiliates (as hereinafter defined). Roundy’s and
its Subsidiaries and Affiliates are referred to herein collectively as the
“Company.”

PREAMBLE:

I am a director of the Company. I understand that in the course of my service to
the Company, I will have access to and become acquainted with a great deal of
confidential, proprietary information concerning the Company’s business,
products, services, customers, sales and marketing efforts and practices,
financial information, market strategies, corporate strategies, capital
structure, ownership, and other valuable proprietary information. Some or all of
such information may constitute “trade secrets” of the Company within the
meaning of the Wisconsin Trade Secrets Act, Wis. Stat. §134.90.

I understand that such information is the exclusive property of the Company, and
its disclosure to third persons could have a significant adverse effect on the
Company’s competitive position and business. Further, my use of such knowledge
and information, and of the experience I have and will gain in the course of my
service to the Company, in a manner competitive with the Company’s business
would have a substantial detrimental effect on the business and the value of the
Company. The Company therefore wishes to maintain the strictest confidentiality
of all such information and to take all reasonable steps to prevent its
unauthorized dissemination or its use in a manner competitive with the Company’s
business, and to prohibit me from competing with the Company during the time I
am serving as a director of the Company.

The Company has offered to grant me Restricted Stock pursuant to the Company’s
parent corporation, Roundy’s, Inc. (the “Restricted Stock”). I understand that
the Company’s willingness to grant the Restricted Stock is in consideration, in
part, of my entering into this Agreement.

 

8



--------------------------------------------------------------------------------

AGREEMENT:

Therefore, in consideration of these circumstances, my continued directorship
with the Company, and Company’s granting me the Restricted Stock, I agree as
follows:

1. Confidential Information.

(a) I acknowledge that by reason of my duties to and association with the
Company, I have had and will have access to and have and will become informed of
Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information of a confidential or proprietary nature
(whether or not specifically labeled or identified as “confidential”), in any
form or medium, that is or was disclosed to, or developed or learned by, me in
connection with my relationship with the Company or any of its stockholders or
investors prior to the date hereof or during the continuation of my serving as a
director of the Company, and that relates to the actual or anticipated business,
products, services, financing, research or development of the Company or any of
its stockholders or investors or their respective suppliers, distributors or
customers. Confidential Information includes, but is not limited to, the
following: (i) internal business information (including information relating to
strategic and staffing plans and practices, business, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures,
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, information about and confidential
and proprietary information of any of the Company’s suppliers, distributors and
customers; (iii) trade secrets, compilations of data and analyses, techniques,
systems, formulae, research, records, reports, manuals, documentation, models,
data and data bases relating thereto; (iv) inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable); and
(v) Acquisition Targets and Active Targets (as defined below). Confidential
Information shall not include information that (a) is or becomes publicly known
through no wrongful act or breach of obligation of confidentiality; (b) was
rightfully received by me from a third party (other than the Company or any of
the Company’s suppliers, distributors or customers) without a breach of any
obligation of confidentiality by such third party known to me or (c) was known
to me prior to the beginning of my service as a director of the Company.

(b) During the term of my service as a director of the Company, I agree to keep
in strict confidence and not, directly or indirectly, make known, disclose,
furnish, make available or use any Confidential Information, except for use in
my regular authorized duties on behalf of the Company. Following the termination
(for any reason whatsoever) of directorship with the Company, I agree to keep in
strict confidence and not, directly or indirectly, make known, disclose,
furnish, make available or use any Confidential Information in the Geographic
Area (as defined below). I acknowledge and agree that all documents and other
property including or reflecting Confidential Information furnished to me by the
Company or any of its shareholders, or investors or otherwise acquired or
developed by me or known by me shall at all times be the sole and exclusive
property of the Company. During my service as a director of the Company and
thereafter, I will take all necessary and appropriate steps to safeguard
Confidential Information and protect it against disclosure, misappropriation,
misuse, loss and theft. I will deliver to the Company at the termination of my
directorship, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer disks or tapes, printouts and software
and other documents and data (and copies thereof) relating to or containing any
Confidential Information, Work Product (as defined below) or the business of the
Company or

 

9



--------------------------------------------------------------------------------

any of its shareholders or investors which I may then possess or have under my
control and shall erase all embodiments of the Confidential Information from all
storage devices. If I am required to disclose Confidential Information pursuant
to any applicable law or court order, I will provide the Company with prior
written notice of the requirement for disclosure that details the Confidential
Information to be disclosed and will cooperate with the Company to preserve the
confidentiality of such information to the extent possible.

2. Common Law of Torts or Trade Secrets. In addition to the Company’s rights and
my duties as specifically set out in this Agreement, the Company will retain all
such rights, and I will be bound by all such duties, to protect the Company’s
Confidential Information, as are or may be provided under the law, including
without limitation the Wisconsin Trade Secrets Act (Wis. Stat. §134.90). Nothing
herein will diminish the Company’s common law and statutory rights to:

(a) keep such information secret for as long as the law allows;

(b) protect such information from disclosure to any third party, wherever
located;

(c) protect such information from use by any person, including me, not
authorized by the Company; and

(d) seek any remedies and take any measures necessary to protect the Company’s
Confidential Information.

3. Inventions and Patents.

(a) I acknowledge that all Work Product is the exclusive property of the
Company. I hereby assign all right, title and interest in and to all Work
Product to the Company. Any copyrightable works that fall within Work Product
will be deemed “works made for hire” under Section 201(b) of the 1976 Copyright
Act, and the Company shall own all of the rights comprised in the copyright
therein; provided, however, that to the extent such works may not, by operation
of law, constitute “works made for hire,” I hereby assign to the Company all
right, title and interest therein.

(b) I will promptly and fully disclose all Work Product to the Company and will
cooperate and perform at the expense of the Company all actions reasonably
requested by the Company (whether during or after my service as a director of
the Company) to establish, confirm and protect the Company’s right, title and
interest in such Work Product. Without limiting the generality of the foregoing,
I agree to assist the Company, at the Company’s expense, to secure its rights in
the Work Product in any and all countries, including the execution of all
applications and all other instruments and documents which the Company shall
deem necessary in order to apply for and obtain rights in such Work Product and
in order to assign and convey to the Company the sole and exclusive right, title
and interest in and to such Work Product. If the Company is unable because of my
mental or physical incapacity or for any other reason (including my refusal to
do so after request therefor is made by the Company) to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Work Product belonging to or assigned to the
Company pursuant to Section 3(a) above, then I hereby irrevocably designate and
appoint Roundy’s and

 

10



--------------------------------------------------------------------------------

each of its duly authorized officers and agents as my agent and attorney-in-fact
to act for and in my behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents or copyright registrations thereon with the same legal force
and effect as if executed by me. I agree not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this paragraph in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to the Company.

4. Non-Competition; Non-Solicitation; Non-Interference.

(a) I agree that, during my service as a director of the Company, I will not
directly or indirectly own any interest in, manage, control, participate in
(whether as an officer, director, employee, partner, agent, representative or
otherwise), consult with, render services for, or in any other manner engage in
any business which is, directly or indirectly, engaged in any business in which
the Company engages or proposes to engage during the period of my service as a
director of the Company.

(b) Nothing herein shall prohibit me from being a passive owner of not more than
2% of the outstanding securities of any class of a corporation which is publicly
traded, so long as I have no active participation in the business of any such
corporation.

(c) During my service as a director of the Company and throughout the
Nonsolicitation Period, I will not directly or indirectly (including through
another person) solicit or attempt to solicit, induce or attempt to induce any
employee, consultant, agent, independent contractor or any other person
otherwise engaged in a services or business relationship (including, without
limitation, any customer, supplier, licensee or licensor) with the Company to
leave the employ of or terminate or otherwise adversely alter such person’s
relationship with the Company, or in any way interfere with the relationship
between the Company and any such person; provided, however, I will not be
prohibited from engaging the services of any such person who is also engaged by
the Company (other than any employee of the Company, or any consultant or agent
providing services substantially on a full-time basis to the Company relating
primarily to the Food Industries, as that term is defined below) so long as any
such engagement would not otherwise constitute a breach of this Section 4(d).

(d) During the Nonsolicitation Period, I will not directly or indirectly
(including through another person) hire or otherwise engage the services of any
person who was an employee of the Company at any time during the ninety (90) day
period immediately preceding the termination of my directorship with the
Company.

(e) During my service as a director of the Company and throughout the
Nonsolicitation Period, I will not directly or indirectly (including through
another person) acquire or attempt to acquire any business in the United States
of America to which the Company or any of its shareholders or investors has made
any proposal during the Reference Period relating to the possible acquisition of
such business by the Company or any of its shareholders or investors (an
“Acquisition Target”), or take any action to induce or attempt to induce any
Acquisition Target to consummate any acquisition, investment or other similar
transaction with any person other than the Company or any of its shareholders or
investors.

 

11



--------------------------------------------------------------------------------

(f) If, at the time of enforcement of any covenant or agreement contained in
Section 1, 2, 4(a), 4(c) or 4(d) of this Agreement, a court holds that the
duration, scope, or area restrictions stated herein are unreasonable under
circumstances then existing, I agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court will be allowed and directed
to revise the restrictions contained herein to cover the maximum period, scope
and area permitted by law. Because my services are unique and because I have
access to Confidential Information and Work Product, I agree that monetary
damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or similar relief in order to
enforce, or prevent any violations of, the provisions hereof. In addition, in
the event of a breach or violation by me of any covenant or agreement in
Section 4(a), 4(b), 4(d) or 4(e), the Noncompete Period set forth in such
Section with respect to such covenant or agreement shall be tolled until such
breach or violation has been duly cured.

5. Definitions.

“Active Targets” means a company or a division of a company in the Food
Industries which, during the Reference Period, the Company has spent a
significant amount of time investigating as a possible investment or acquisition
candidate.

“Affiliate” of a person means any other person or investment fund controlling,
controlled by or under common control with the person and, in the case of a
person which is a partnership, any partner of the person.

“Food Industries” means the retail grocery industry.

“Geographic Area” means the States of Illinois, Minnesota, Wisconsin, any other
state in which the Company or any of its Subsidiaries conduct significant
business after the date hereof, and any other state in which an Active Target is
located.

“Nonsolicitation Period” means the one (1) year period following the Termination
Date.

“Reference Period” means the one (1) year period immediately preceding the
Termination Date.

“Subsidiary” means, with respect to any person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that person or one or more of the other Subsidiaries
of that person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any person or one or more
Subsidiaries of that person or a combination thereof. For purposes hereof, a
person or persons shall be deemed to have a majority ownership interest

 

12



--------------------------------------------------------------------------------

in a limited liability company, partnership, association or other business
entity (other than a corporation) if such person or persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.

“Termination Date” means the date on which my directorship with Roundy’s
terminates, regardless of the reason for that termination.

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable or reduced to practice or
comprising Confidential Information) and any copyrightable work, trade mark,
trade secret or other intellectual property rights (whether or not comprising
Confidential Information) and any other form of Confidential Information, any of
which relate to the Company’s actual or anticipated business, research and
development or existing or future products or services and which were or are
conceived, reduced to practice, contributed to, developed, made or acquired by
me (whether alone or jointly with others) while serving as a director (both
before and after the date hereof) of Roundy’s (or its predecessors, successors
or assigns).

6. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipients at the address indicated below:

 

If to me:

  

 

     

 

     

 

  

If to the Company:

   Roundy’s, Inc.       875 East Wisconsin Avenue       Milwaukee, WI 53202   
   Attn: Darren W. Karst   

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States, return receipt requested, upon actual receipt; (b) if sent by reputable
overnight air courier (such as DHL or Federal Express), two business days after
being so sent; (c) if sent by telecopy or facsimile transmission (and receipt is
confirmed), when transmitted at or before 5:00 p.m. local time at the location
of receipt on a business day, and if received after 5:00 p.m. or on a day other
than a business day, on the next following business day, but only if also sent
by reputable overnight air courier within one business day following
transmission; or (d) if otherwise actually personally delivered, when so
delivered.

 

13



--------------------------------------------------------------------------------

7. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The parties
specifically acknowledge and agree that each covenant and agreement contained in
Section 1, 2, 3, 4(a), 4(b), 4(d) or 4(e) of this Agreement is separate and
independent.

(b) Complete Agreement. This Agreement, together with the Restricted Stock, and
those other documents expressly referred to herein and other documents of even
date herewith embody the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Wisconsin or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Wisconsin.

(f) Remedies. The Company shall be entitled to enforce its rights under this
Agreement specifically, to recover damages and costs (including reasonable
attorney’s fees) caused by any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. I agree and acknowledge that
money damages would not be an adequate remedy for any breach of the provisions
of this Agreement and that the Company may in its sole discretion apply to any
court of law or equity of competent jurisdiction (without posting any bond or
deposit) for specific performance and/or other injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

(g) Survival. The provisions of this Agreement shall survive and continue in
full force and effect in accordance with their terms notwithstanding any
termination of my service as a director of the Company, regardless of the reason
for that termination.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and me.

 

14



--------------------------------------------------------------------------------

(i) Advice of Counsel. I acknowledge that I have been encouraged by the Company
to obtain independent legal advice and counsel prior to entering into this
Agreement, that I have obtained such independent advice and counsel, and that I
understand fully all the terms and provisions contained in this Agreement.

(j) Other Laws. Nothing in this Agreement shall be construed to limit or negate
any common or statutory law, including, without limitation, any laws of
fiduciary duties, torts or trade secrets, where it provides the parties
hereunder with broader protection than that provided herein.

(l) Waiver of Jury Trial. I HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG ANY OF
THE PARTIES ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

IN WITNESS WHEREOF, I have executed this Director Confidentiality and
Non-Competition Agreement on the date first written above.

 

DIRECTOR:

 

 

15